Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 are currently pending in the instant application.  Claims 1-16 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application JAPAN 2019-228268, filed on December 18, 2019. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “an organic group having a part of hydrogen atoms of these organic groups being substituted” found in the variable Z renders the products indefinite as the term “an organic group” has not been clearly 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulka, et al. (Accession Number 1957:17045, CAPLUS). The instant invention claims 

    PNG
    media_image1.png
    735
    685
    media_image1.png
    Greyscale

 The Kulka, et al. reference teaches esters of N,N-dimethyldithiocarbamic acid 
    PNG
    media_image2.png
    184
    381
    media_image2.png
    Greyscale
wherein Z is an amino group; R1 is H; R2 is H and R3 is an optionally substituted benzyl group (See RN 1086264-41-6).  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626